Citation Nr: 1118459	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  09-29 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for erectile dysfunction (ED) secondary to a service connected residuals of laceration of the scrotum and urethra disability.

2.  Entitlement to service connection for erectile dysfunction (ED) secondary to  service connected residuals of laceration of the scrotum and urethra disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1974 to October 1977.

This matter originally came to the Board of Veterans' Appeals (Board) from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which confirmed the previous denial of service connection for impotence secondary to service connected residuals of laceration of the scrotum and urethra.

The issues have been recharacterized to comport to the evidence of record.

The RO addressed the new and material evidence issue in the rating decision on appeal.  Irrespective of the RO's action, the Board must decide whether the appellant has submitted new and material evidence to reopen the claim of service connection for ED.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issue of service connection for ED secondary to service connected residuals of laceration of the scrotum and urethra disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for ED secondary to service connected residuals of laceration of the scrotum and urethra disability in an October 2002 rating decision.  The appellant received timely notice of the determination but did not appeal, and that denial is now final.

2.  Evidence received since the October 2002 rating decision is not cumulative or redundant and raises a reasonable possibility of substantiating the claim of entitlement to service connection for ED secondary to a service connected residuals of laceration of the scrotum and urethra disability.
CONCLUSION OF LAW

New and material evidence has been received since the October 2002 decision, and the claim of entitlement to service connection for erectile dysfunction secondary to  service connected residuals of laceration of the scrotum and urethra disability is reopened.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2010); 38 C.F.R. § 3.156 (a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Reopening the claim of service connection for ED has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Analysis

The appellant seeks to reopen his claim of entitlement to service connection for ED.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must present a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In determining whether evidence is "new and material," the creditability of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
The RO denied entitlement to service connection for impotency secondary to  service connected residuals of laceration of the scrotum and urethra disability in an October 2002 rating decision on the basis that the medical evidence did not show that his impotency is related to his service connected residuals of laceration of the scrotum and urethra.  The Veteran did not appeal this decision, so it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 20.1103.

The Veteran is service connected for results of laceration of the scrotum and urethra, with a 60 percent evaluation, effective November 25, 1997.

Evidence submitted since the October 2002 rating decision pertaining to the Veteran's ED includes a June 2007 VA treatment record noting that the Veteran was given an assessment of ED, complicated by urethral reconstruction.  

The June 2007 VA treatment record is new because it is not duplicative of evidence considered by the RO at the time of its October 2002 rating decision.

The June 2007 VA treatment record clearly relates to the unestablished fact and the reason for the previous denial of the service connection claim; that is, whether the Veteran's current ED disability is related to his service connected laceration of the scrotum and urethra disability on a secondary basis pursuant to 38 C.F.R. § 3.310.

Likewise, the newly submitted June 2007 VA treatment record is not cumulative or redundant of existing evidence, and presents a reasonable possibility of substantiating the claim.  

Accordingly, reopening the claim of entitlement to service connection for ED is warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).






ORDER

New and material evidence has been submitted to reopen the claim of entitlement to service connection for ED secondary to a service connected residuals of laceration of the scrotum and urethra disability; to this extent only the claim is granted.


REMAND

The Veteran seeks service connection for ED secondary to service connected residuals of laceration of the scrotum and urethra disability.

Service connection may be granted for a disability which is proximately due to and the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection requires evidence of a connection to a service- connected disability.  See Reiber v. Brown, 7 Vet. App. 513 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The record shows that the Veteran currently has ED.  A June 2007 VA treatment record notes that the Veteran was given an assessment of ED, complicated by urethral reconstruction, and a February 2008 VA examination report notes that the Veteran's ED is not related to the scrotal surgery the Veteran, but instead is vasculogenic in origin.  

Although the February 2008 VA examiner based his opinion on a thorough review of the Veteran's claim file, including private treatment records showing that the Veteran's ED is most likely vasculogenic in origin, the VA examiner failed to address whether the Veteran's service-connected residuals of laceration of the scrotum and urethra disability aggravates his ED pursuant to 38 C.F.R. § 3.310.  Thus, a new VA examination must be conducted to determine the etiology of his ED on a secondary basis, including based on aggravation.  See 38 C.F.R. § 3.159(c).
The appellant is hereby notified that if an examination is scheduled for him in conjunction with this appeal, it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical examination to determine the etiology of his claimed ED.  The examiner is to provide an opinion as to whether it is at least as likely as not that the Veteran's ED is caused or aggravated by his service-connected residuals of laceration of the scrotum and urethra, including any current symptoms of the residuals of laceration of the scrotum and urethra.  

The claim folder must be made available to the examiner for review in conjunction with the examination.  A detailed rationale for all medical opinions must be provided.  The examiner must specifically address the question of aggravation of the ED by the service connected residuals of laceration of the scrotum and urethra.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Thereafter, any additional development deemed appropriate should be accomplished and the claim should then be readjudicated.  If the claim is denied, the RO should issue a statement of the case (SOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


